Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “…two types of nozzles (Applicant’s 133,138; Figure 5), respectively connected to the two gas distribution portionss (Applicant’s 130/230+140; Figure 5,6)”, and “radio-frequency (RF) power supply line” must be shown or the features canceled from the claims. No new matter should be entered. Applicant’s elected Figures 1-5 only show nozzles 130/230+140; Figure 5,6 connected only to a single gas distribution plate 130/230. The below claim analysis uses this interpritation for the application of the prior art teaching.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the second gas distribution portion (Applicant’s 130; Figure 5,6) is disposed on the first gas distribution portion (Applicant’s 140; Figure 5,6)”, and “a gas buffer space (Applicant’s 144; Figure 5) is provided between a top surface of the first gas distribution portion (Applicant’s 140; Figure 5,6) and a bottom surface of the second gas distribution portion (Applicant’s 130; Figure 5,6)”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “radio-frequency (RF) power supply line”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Claim 1 requires in part, “wherein the gas distribution portion (Applicant’s 130/230+140; Figure 5,6) is grounded”. Because Applicant’s claimed gas distribution portion is composed of two parts, one grounded and one powered, the .
Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: “flow paths” are not considered “connected” or limiting structural features for the pending apparatus claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Han; Young-Ki et al. (US 20150348755 A1) in view of Babayan; Steven E. et al. (US 7329608 B2). Han teaches a substrate processing apparatus comprising: a gas injection portion (420,440; Figure 7; [0062]-Applicant’s 101; Figure 5) including two gas distribution portions (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6), disposed on an upper portion in a chamber (100a; Figure 7; [0062]) and spatially separated from each other, and two types of nozzles (310,460; Figure 7; [0062]-Applicant’s 133,138; Figure 5), respectively connected to the two gas distribution portions 
Han further teaches:
The substrate processing apparatus as set forth in claim 1, wherein the two gas distribution portions (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6) are separated into a first gas distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6), disposed in a space on an upper end of the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6), and a second gas distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6) disposed below the first gas distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6), and the nozzles (310,460; Figure 7; [0062]-Applicant’s 133,138; Figure 5) includes first nozzles (outlets of 460; Figure 7; [0062]-Applicant’s 138; Figure 5), communicating with a gas buffer space (S2; Figure 7-Applicant’s 144; Figure 5) of the first gas distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6), and second nozzles (310; Figure 7; [0062]-
The substrate processing apparatus as set forth in claim 2, wherein the first nozzles (outlets of 460; Figure 7; [0062]-Applicant’s 138; Figure 5) is disposed to penetrate through protrusions (460; Figure 7-Applicant’s 136; Figure 5) protruding from a bottom surface (420) (420) of the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6), the protrusion (460; Figure 7-Applicant’s 136; Figure 5) is disposed to be inserted into the opening (openings in 420,430 accomodating 460, 310; Figure 7), the second nozzles (310; Figure 7; [0062]-Applicant’s 133; Figure 5) is disposed around the protrusion (460; Figure 7-Applicant’s 136; Figure 5) in the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6), and a gas, injected through the nozzles (310,460; Figure 7; [0062]-Applicant’s 133,138; Figure 5), is discharged through the opening (openings in 420,430 accomodating 460, 310; Figure 7) of the first electrode (430; Figure 7-Applicant’s 120; Figure 5) after passing through an auxiliary plasma space (S1; Figure 7) between the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6) and the first electrode (430; Figure 7-Applicant’s 120; Figure 5), as claimed by claim 3
The substrate processing apparatus as set forth in claim 2, wherein each of the two gas distribution portions (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6) separates different types of gases and feeds the separated gases, feeds a mixture gas in which a plurality of gases are mixed, or divides the same type of gas and feeds the divided gases at the same time, as claimed by claim 4
The substrate processing apparatus as set forth in claim 3, wherein each of the first nozzles (outlets of 460; Figure 7; [0062]-Applicant’s 138; Figure 5) has an outlet disposed in the opening (openings in 420,430 accomodating 460, 310; Figure 7), disposed on the same position as a bottom surface (420) of the opening (openings in 420,430 accomodating 460, 310; Figure 7), or disposed below the opening (openings in 420,430 accomodating 460, 310; Figure 7) through the bottom surface (420) of the opening (openings in 420,430 accomodating 460, 310; Figure 7), as claimed by claim 5

Han does not teach Han’s first electrode (430; Figure 7-Applicant’s 120; Figure 5), connected to a radio-frequency RF) power supply – claim 1
Babayan also teaches capacitive plasma arrangements including a multi-electrode apparatus (Figure 1) including switches for powered (101, 103) and grounded states.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Han to add Babayan’s switch(es) as taught by Babayan.
Motivation for Han to add Babayan’s switch(es) as taught by Babayan is “to avoid ion bombardment..” and “leakage of RF radiation” as taught by Babayan (column 7; lines 38-50).

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han; Young-Ki et al. (US 20150348755 A1) in view of Babayan; Steven E. et al. (US 7329608 B2). Han is discussed above. Han further teaches a substrate processing apparatus comprising: a first electrode (430; Figure 7-Applicant’s 120; Figure 5), disposed inside a chamber (100a; Figure 7; [0062]), receiving radio-frequency (RF) power (510; Figure 7) from an external component (510; Figure 7) and having a plurality of openings (openings in 420,430 accomodating 460; Figure 7; .
Han further teaches:
The substrate processing apparatus as set forth in claim 10, wherein the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6) includes a first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6) and a second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6), the second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6) includes a plurality of first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5), disposed on the first electrode (430; Figure 7-Applicant’s 120; Figure 5), extending parallel to each other in a first direction, and a pair of second-direction flow paths (corresponding flow paths, not shown) connecting opposite ends of the first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5), the first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6) is disposed on the second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6), a gas buffer space (S2; Figure 7-Applicant’s 144; Figure 5) is provided between a bottom surface of the first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6) and a top surface of the second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6), the openings (openings in 420,430 accomodating 460; Figure 7; Applicant’s 122; Figure 5) of the first electrode (430; Figure 7-Applicant’s 120; Figure 5) are arranged between adjacent first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5) at regular intervals in the direction, and each of the first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5) is periodically connected to the second nozzles (outlet of 460; Figure 7-Applicant’s 138; Figure 5) in the first direction – claim 11. Applicant’s above 
The substrate processing apparatus as set forth in claim 11, further comprising: a gas feeding path (corresponding flow paths, not shown) penetrating through an edge (from outer-most holes) of the first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6) to be connected to the second-direction flow path, as claimed by claim 12
The substrate processing apparatus as set forth in claim 12, further comprising: an insulating spacer (120; Figure 7) disposed to cover the edge of the first electrode (430; Figure 7-Applicant’s 120; Figure 5), coupled to a sidewall of the chamber (100a; Figure 7; [0062]), and inserted between the first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6) and the second electrode (200; Figure 7-Applicant’s 152; Figure 5) to maintain a constant interval, as claimed by claim 13
The substrate processing apparatus as set forth in claim 10, wherein the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6) includes a first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6) and a second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6), the second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6) includes a plurality of first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5), disposed on the first flow paths (corresponding flow paths, not shown) connecting opposite ends of the first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5), the second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6) is disposed on (assumed “below” as supported by Applicant’s specification) the first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6), a gas buffer space (S2; Figure 7-Applicant’s 144; Figure 5) is provided between a top surface (assumed bottom surface; See 112 above) of the first gas (from 310; Figure 5) distribution portion (440; Figure 7; [0062]-Applicant’s 140; Figure 5,6) and a bottom surface (assumed top surface; See 112 above) of the second gas (320; Figure 7) distribution portion (420; Figure 7; [0062]-Applicant’s 130; Figure 5,6), the openings (openings in 420,430 accomodating 460; Figure 7; Applicant’s 122; Figure 5) of the first electrode (430; Figure 7-Applicant’s 120; Figure 5) are arranged on the first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5) at regular intervals, the gas buffer space (S2; Figure 7-Applicant’s 144; Figure 5) is connected to the second nozzles (outlet of 460; Figure 7-Applicant’s 138; Figure 5), and each of the first-direction flow paths (corresponding flow paths, not shown-Aplicant’s 132; Figure 5) is periodically connected to the first nozzles (central 431; Figure 7-Applicant’s 133; Figure 5) in the first direction, as claimed by claim 18
Han does not teach:
the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6) is grounded – claim 10
the gas buffer space (S2; Figure 7-Applicant’s 144; Figure 5) is connected to the first nozzles (central 431; Figure 7-Applicant’s 133; Figure 5), – claim 11
Babayan is discussed above and further teaches mixed gas distribution.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Han to add Babayan’s switch(es) as taught by Babayan and for Han to mix gases as taught by Babayan.
Motivation for Han to add Babayan’s switch(es) as taught by Babayan is “to avoid ion bombardment..” and “leakage of RF radiation” as taught by Babayan (column 7; lines 38-50). Motivation for Han to mix gases as taught by Babayan is for “specialized process” as taught by Babayan (column 2; lines 1-10).
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above cited closest prior art do not teach or suggest, alone or in combination, the claim 14 subject matter of the substrate processing apparatus as set forth in claim 12, further comprising: a radio-frequency (RF) power (510; Figure 7) supply line vertically penetrating through the gas distribution portion (420,440; Figure 7; [0062]-Applicant’s 130/230+140; Figure 5,6) between a pair of adjacent first nozzles (central 431; Figure 7-Applicant’s 133; Figure 5) aligned in the first direction to be connected to the first electrode (430; Figure 7-Applicant’s 120; Figure 5) and to supply RF power to the first electrode (430; Figure 7-Applicant’s 120; Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716